As filed with the Securities and Exchange Commission on , 2011 Registration No.333-162374 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-1 on FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RAPTOR PHARMACEUTICAL CORP. (Exact name of Registrant as specified in its charter) Delaware 86-0883978 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 9 Commercial Blvd., Suite 200 Novato, CA 94949 (415) 382-8111 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Christopher M. Starr, Ph.D. Chief Executive Officer Raptor Pharmaceutical Corp. 9 Commercial Blvd., Suite 200 Novato, CA 94949 (415) 382-8111 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Siobhan McBreen Burke, Esq. Paul HastingsLLP 515 South Flower Street, 25th Floor Los Angeles, CA 90071 Tel: (213) 683-6000 Fax: (213) 627-0705 Approximate date of commencement of proposed sale to the public:From time to time after the effectiveness of this registration statement, as determined by the selling stockholders. If only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[ ] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this Form is a registration statement pursuant to General InstructionI.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.[ ] If this Form is a post-effective amendment to a registration statement filed pursuant to General InstructionI.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer[X]Non-accelerated filer[ ](Do not check if a smaller reporting company)Smaller reporting company[ ] The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE We initially registered on Form S-3 (File No. 333-162374), filed with the Securities and Exchange Commission, or the Commission or SEC, on October 7, 2009, as amended by that certain Pre-Effective Amendment No. 1 to Form S-3, filed with the Commission on October 9, 2009, and declared effective on November 5, 2009, and that certain Post-Effective Amendment No. 1 to Form S-3 on Form S-1, filed with the Commission on November 23, 2010, and Post-Effective Amendment No. 2 to Form S-3 on Form S-1, filed with the Commission on December 1, 2010, and declared effective by the Commission on December 1, 2010 or collectively, the Registration Statement, the offering for sale of 3,747,558 units, consisting of (i) 3,747,558 shares of our common stock, (ii) warrants to purchase an aggregate of up to 1,873,779 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of such warrants), exercisable, subject to their terms, at $2.45 per share, during the period beginning on June 20, 2010 and ending on December 22, 2014, or the Series A Warrants, and (iii)warrants to purchase an aggregate of up to 1,873,779 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of such warrants), exercisable, subject to their terms, at $2.45 per share, during the period beginning on June 20, 2010 and ending on June 22, 2011, orthe Series B Warrants.Since we are now eligible to use Form S-3, this Post-Effective Amendment No. 1 to Form S-1 on Form S-3 is being filed to, among other things, convert the Registration Statement from a registration statement on FormS-1 to a registration statement on FormS-3 covering the shares registered previously, but not yet sold, and contains an updated prospectus relating to the offering and sale of the shares that were registered for resale on the Registration Statement.This Post-Effective Amendment No. 1 to Form S-1 on Form S-3 does not register any additional securities. We paid all filing fees payable in connection with the registration of these securities previously in connection with the original filing of the Registration Statement on Form S-3. The information in this prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated October 7, 2011 PROSPECTUS SERIES A WARRANTS TO PURCHASE UP TO 1,873, SERIES B WARRANTS TO PURCHASE UP TO 1,873, This prospectus relates to the registered direct offering, or the Direct Offering, for sale of 3,747,558 units, consisting of (i) 3,747,558 shares of our common stock, (ii) warrants to purchase an aggregate of up to 1,873,779 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of such warrants), exercisable, subject to its terms, at $2.45 per share, during the period beginning on June 20, 2010 and ending on December 22, 2014, or the Series A Warrants, and (iii)warrants to purchase an aggregate of up to 1,873,779 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of such warrants), exercisable, subject to its terms, at $2.45 per share, during the period beginning on June 20, 2010 and ending on June 22, 2011, or the Series B Warrants. On December 22, 2009, we issued 3,747,558 units to investors in this offering. The purchase price for each unit purchased in this offering was $2.00. Each unit consisted of one share of our common stock, one Series A Warrant exercisable for 0.5 of a share of our common stock and one Series B Warrant exercisable for 0.5 of a share of our common stock. Units were not issued or certificated. The shares of our common stock and the Series A Warrants and Series B Warrants comprising the unitswere issued separately. We retained Ladenburg Thalmann & Co. Inc. as our exclusive placement agent to use its best efforts to solicit offers to purchase our securities in this offering. In addition to the placement agent’s fee below, we also issued the placement agent warrants to purchase up to an aggregate of 74,951 shares of our common stock at an exercise price of $2.50 per share. See “Plan of Distribution” beginning on page 8 of this prospectus for more information regarding these arrangements. Our common stock is registered under Section12(g) of the Securities Exchange Act of 1934, as amended, and listed on the NASDAQ Capital Market under the symbol “RPTP.” On October 7, 2011, the last reported sale price for our common stock as reported on the NASDAQ Capital Market was $4.79 per share. INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD REVIEW CAREFULLY THE RISKS AND UNCERTAINTIES DESCRIBED UNDER THE HEADING “RISK FACTORS” ON AND CONTAINED IN THE APPLICABLE PROSPECTUS SUPPLEMENT AND ANY RELATED FREE WRITING PROSPECTUS, AND UNDER SIMILAR HEADINGS IN THE OTHER DOCUMENTS THAT ARE INCORPORATED BY REFERENCE INTO THIS PROSPECTUS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2011. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 SECURITIES OFFERED 5 RISK FACTORS 6 USE OF PROCEEDS 7 DILUTION 8 CAPITALIZATION 9 PLAN OF DISTRIBUTION 10 DESCRIPTION OF OUR CAPITAL STOCK 11 THE TRANSACTION 16 LEGAL MATTERS 17 EXPERTS 17 WHERE YOU CAN FIND MORE INFORMATION 17 FORWARD-LOOKING STATEMENTS In this prospectus, in other filings with the SEC and in press releases and other public statements by our officers throughout the year, we make or will make statements that plan for or anticipate the future. These “forward-looking statements,” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended, include statements about our future business plans and strategies, as well as other statements that are not historical in nature. These forward-looking statements are based on our current expectations. In some cases, these statements can be identified by the use of terminology such as “believes,” “expects,” “anticipates,” “plans,” “may,” “might,” “will,” “could,” “should,” “would,” “projects,” “anticipates,” “predicts,” “intends,” “continues,” “estimates,” “potential,” “opportunity” or the negative of these terms or other comparable terminology. All such statements, other than statements of historical facts, including our financial condition, future results of operation, projected revenues and expenses, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing intellectual properties, technologies, products, plans, and objectives of management, markets for our securities, and other matters, are about us and our industry that involve substantial risks and uncertainties and constitute forward-looking statements for the purpose of the safe harbor provided by Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Such forward-looking statements, wherever they occur, are necessarily estimates reflecting the best judgment of our senior management on the date on which they were made, or if no date is stated, as of the date of the filing made with the SEC in which such statements were made. You should not place undue reliance on these statements, which only reflect information available as of the date that they were made. Our business’ actual operations, performance, development and results might differ materially from any forward-looking statement due to various known and unknown risks, uncertainties, assumptions and contingencies, including those described in the section titled “Risk Factors,” and including, but not limited to, the following: • our need for, and our ability to obtain, additional funds; • uncertainties relating to clinical trials and regulatory reviews; • our dependence on a limited number of therapeutic compounds; • the early stage of the products we are developing; • the acceptance of any of our future products by physicians and patients; • competition and dependence on collaborative partners; • loss of key management or scientific personnel; • our ability to obtain adequate intellectual property protection and to enforce these rights; • our ability to avoid infringement of the intellectual property rights of others; and • the other factors and risks described under the section captioned “Risk Factors” as well as other factors not identified therein. Although we believe that the expectations reflected in the forward-looking statements are reasonable, the factors discussed in this prospectus, in other filings with the SEC and in press releases and other public statements by our officers throughout the year, could cause actual results or outcomes to differ materially and/or adversely from those expressed in any forward-looking statements made by us or on our behalf, and therefore we cannot guarantee future results, levels of activity, performance or achievements and you should not place undue reliance on any such forward-looking statements. We cannot give you any assurance that such forward-looking statements will prove to be accurate and such forward-looking events may not occur. In light of the significant uncertainties inherent in such forward-looking statements, you should not regard the inclusion of this information as a representation by us or any other person that the results or conditions described in those statements or our objectives and plans will be achieved. -1- PROSPECTUS SUMMARY This summary highlights selected information concerning our business and this offering of shares of our common stock. It is not complete and does not contain all of the information that may be important to you and your investment decision. The following summary is qualified in its entirety by the more detailed information and consolidated financial statements and notes thereto included elsewhere or incorporated by reference into this prospectus. You should carefully read this entire prospectus, including the information incorporated by reference herein, and should consider, among other things, the matters set forth in “Risk Factors” before making an investment decision. References to the terms “Raptor”, the Company and “we,” “us,” “our” or similar terms, refer to Raptor Pharmaceutical Corp. and its wholly-owned subsidiaries on a consolidated basis, unless we state or the context implies otherwise. Overview We believe that we are building a balanced pipeline of drug candidates that may expand the reach and benefit of existing therapeutics. Our product portfolio includes both candidates from our proprietary drug targeting platforms and in-licensed and acquired product candidates. Our current pipeline includes three clinical development programs, which we are actively developing. We also have two other clinical-stage product candidates, one of which we are seeking additional Asian business development partners but are not actively developing, and we have three preclinical product candidates for which we are seeking development partners. Clinical Development Programs Our three active clinical development programs are based on an existing therapeutic that we are reformulating for potential improvement in safety and/or efficacy and for application in new disease indications. These clinical development programs include the following: ·DR Cysteamine, or RP103, for the potential treatment of nephropathic cystinosis, or cystinosis, a rare genetic disorder; and ·RP103 for the potential treatment of Huntington’s Disease, or HD, an inherited neurodegenerative disorder. RP103 is our proprietary delayed-release formulation of cysteamine bitartrate in capsules, which may require less frequent dosing and reduce gastro-intestinal side effects compared to the current standard of care. · RP104, for the potential treatment of non-alcoholic steatohepatitis, or NASH, a metabolic disorder of the liver; and RP104 is our proprietary delayed-release formulation of cysteamine bitartrate in tablets. Other Clinical-Stage Product Candidates Our other clinical-stage product candidates include: ·Convivia™ for the potential management of acetaldehyde toxicity due to alcohol consumption by individuals with aldehyde dehydrogenase, or ALDH2 deficiency, an inherited metabolic disorder; and ·Tezampanel, a glutamate receptor antagonist as a potential anti-platelet agent. Preclinical Product Candidates Our preclinical platforms consist of targeted therapeutics, which we are developing for the potential treatment of multiple indications, including liver diseases, neurodegenerative diseases and breast cancer. We are seeking development partners for these programs.These preclinical programs include the following: ·Our receptor-associated protein, or RAP, platform consists of: HepTide™ for the potential treatment of primary liver cancer and other liver diseases; and NeuroTrans™ to potentially deliver therapeutics across the blood-brain barrier for treatment of a variety of neurological diseases. ·Our mesoderm development protein, or Mesd, platform consists of WntTide™ for the potential treatment of breast cancer. -2- Future Activities Over the next 12 months, we plan to conduct research and development and general and administrative activities including: pre-commercial preparation for the potential launch of RP103 for the treatment of cystinosis in the United States and Europe; supporting our ongoing extension study of RP103 in cystinosis; supporting the ongoing clinical trial of RP103 in HD; funding a potential collaboration of a clinical trial of RP104 in NASH;funding a potential clinical trial of tezampanel as a potential anti-platelet agent; continued development of our preclinical product candidates; and supporting associated facilities and administrative functions. We plan to seek additional Asian business development partners for our Convivia™ product candidate. We may also develop future in-licensed technologies and acquired technologies. Recent Developments On September 13, 2011, we announced the closing of an underwritten public offering of shares of our common stock at a price to the public of $4.00 per share.The shares sold in the offering included 10,000,000 shares of our common stock plus an additional 1,500,000 shares of our common stock pursuant to the exercise by JMP Securities LLC, Canaccord Genuity Inc. and Cowen and Company, LLC, the underwriters for the offering, of the over-allotment option we granted to them.Total gross proceeds to us in the offering (including in connection with the sale of the shares of common stock pursuant to the exercise of the over-allotment option) totaled $46 million, before underwriting discounts and commissions.The offering resulted in net proceeds to us of approximately $42.89 million after deduction of underwriting discounts and other offering expenses payable by us.We expect to use the net proceeds from the offering to fund our commercial and pre-commercial efforts, clinical and preclinical development programs and other general corporate activities. On July 25, 2011, we announced that our Phase 3 clinical trial of RP103 for the treatment of nephropathic cystinosis, met the sole primary endpoint of non-inferiority compared to Cystagon®, immediate-release cysteamine bitartrate.The comparison was based on white blood cell, or WBC, cystine levels, the established efficacy surrogate biomarker and sole primary endpoint in the clinical trial.There were no unexpected serious safety concerns experienced by patients in the trial attributable to RP103. Our pivotal Phase 3 clinical trial was designed as an outpatient study of the pharmacodynamics, pharmacokinetics, safety and tolerability of RP103 compared to Cystagon® in cystinosis patients.The clinical trial was conducted at eight clinical research centers in the United States and Europe. Of 41 patients who completed the Phase 3 protocol, 38 were included in the evaluable data set, 3 not being fully compliant with the protocol due to the fact that their WBC cystine levels went above 2.0 while on Cystagon® during the trial. The age range of study participants was 6-26 years, with 87% of patients below 16 years old.On average, the peak WBC cystine level measured in patients treated with Cystagon® was 0.54 ± 0.05 nmol ½ cystine/mg protein, compared to an average peak value of 0.62 ± 0.05 nmol ½ cystine/mg protein for patients treated with RP103.The mean difference was 0.08 nmol ½ cystine/mg protein, with a 95.8% confidence interval of 0.00-0.16 (one sided p0.021).As stipulated in our Statistical Analysis Plan, the non-inferiority endpoint of the clinical trial would be achieved when the upper end of the confidence interval around the mean difference of WBC cystine levels did not exceed an absolute value of 0.3.The upper end of the confidence interval in the Phase 3 clinical trial was determined to be 0.16, thus achieving the non-inferiority endpoint. Additionally, the endpoint was achieved at a lower average daily dose of RP103, compared to Cystagon®.Patients enrolled in the study were required to be “well controlled” under the existing Cystagon® therapy. The starting dose of RP103 for patients in the Phase 3 clinical trial was initially set at 70% of their established dose of Cystagon®.The protocol allowed for a single RP103 dose increase of 25%, based on intermediate WBC cystine level results, to reflect the current standard of care in establishing appropriate dosing of Cystagon® in cystinosis patients.Approximately one-third of patients remained at 70% of their starting Cystagon® dose throughout the study. The remaining two-thirds of the patients had their RP103 dose increased.On average, the total daily, steady-state dose of RP103 in patients in the Phase 3 clinical trial was 82% of their established, incoming dose of Cystagon®. In the course of the study, no unexpected safety issues were experienced.Seven serious adverse events, or SAEs, requiring a visit to the emergency room or hospital, were reported for seven individual patients.Of these seven SAEs, six were determined by the principal investigator to be unrelated to either RP103 or Cystagon®. One SAE, gastric intolerance, was graded as “possibly related” to RP103 and was subsequently resolved and the patient returned on RP103 treatment.The most frequently reported non-serious adverse events, or AEs, in the study were gastric intolerance symptoms.Fifty-three AEs were scored as “possibly” or “probably” related to either study drug, and forty-three of fifty-three of the drug related AEs were scored as gastric intolerance symptoms. We are conducting an ongoing, extension study in which all patients completing the Phase 3 clinical trial may elect to continue on RP103 treatment and are monitored for WBC cystine levels and safety parameters.The extension study will provide at least six months of safety data for each patient and will be part of our New Drug Application filing.Forty out of forty-one patients who completed the Phase 3 clinical trial elected to enroll in the extension study.Thirty-eight of such patients remain in the extension study.Thirty-two patients have been on RP103 in the extension study for at least 6 months.We plan to submit our Phase 3 clinical trial data for publication in the coming months. -3- In a related clinical trial, we demonstrated bioequivalence between RP103 administered as whole capsules and administered as capsule contents sprinkled onto applesauce.As a significant number of cystinosis patients are too young to take whole capsules, this result may enable us to expand enrollment in the extension study to patients who are too young to swallow whole capsules and were therefore ineligible for the pivotal Phase 3 clinical trial protocol. With respect to RP103 for the treatment of cystinosis, we expect to file a new drug application with the U.S. Food and Drug Administration, or FDA, and a marketing authorization application with the European Medicines Agency in the first quarter of 2012. On July 6, 2011, we announced that the United States Patent and Trademark Office, or USPTO, has issued Notices of Allowance for two patents covering our delayed-release oral formulation of cysteamine bitartrate, or DR Cysteamine, as well as other formulations of cystamine and cysteamine as described below. U.S. Patent Application No.:11/990,869 Issued Notice of Allowance:June 27, 2011 Patent Title:"Enterically Coated Cystamine, Cysteamine and Derivatives Thereof." Expected to Cover: Methods of administering DR Cysteamine to patients for any clinical indication, including nephropathic cystinosis, NASH and HD Expected Initial Term:20 years plus 239 days of patent term adjustment; expiring September 22, 2027 Patent application 11/990,869 covers the use of any composition of cysteamine or cystamine, regardless of the specific formulation, that provides increased delivery to the small intestine with pharmacokinetic benefits that allow for less than 4 times daily dosing. U.S. Patent Application No.:12/745,504 Issued Notice of Allowance:June 24, 2011 Patent Title:"Methods of Treating Non-Alcoholic Steatohepatitis (“NASH”) Using Cysteamine Products." Expected to Cover:Methods of treating NASH by administeringcysteamine or cystamine Expected Initial Term:20 years; expiring November 22, 2028 Patent application 12/745,504 covers the use of cysteamine or cystamine, in any formulation, for the treatment of NASH. In addition, we anticipate reaching full enrollment for our Phase 2 clinical trial for RP103 in patients with HD in the fourth quarter of 2011 and we anticipate releasing the top-line Phase 2 clinical trial data in the middle of 2013. With respect to RP104 for the potential treatment of NASH, we expect to submit an investigational new drug application with the FDA by the end of 2011.We also anticipate initiating our Phase 2b clinical trial for RP104 for the potential treatment of NASH in the first half of 2012 and releasing the top-line Phase 2b clinical trial data in the second half of 2013. Company History Corporate Structure We were initially incorporated in Nevada on July 29, 1997 as Axonyx Inc. In October2006, Axonyx Inc. and its then-wholly-owned subsidiary completed a reverse merger, business combination with TorreyPines Therapeutics, Inc., reincorporated in Delaware and changed our corporate name to “TorreyPines Therapeutics, Inc.” On September29, 2009, we and a wholly-owned subsidiary completed a reverse merger, business combination with Raptor Pharmaceuticals Corp., or RPC, pursuant to which RPC became our wholly-owned subsidiary.Immediately prior to such time, we changed our corporate name to “Raptor Pharmaceutical Corp.” After such merger, our common stock began trading on the NASDAQ Capital Market and currently trades under the ticker symbol “RPTP.”This merger is referred to herein as the 2009 Merger.Immediately prior to the 2009 Merger and in connection therewith, we effected a 1-for-17 reverse stock split of our common stock. Our principal executive office is located at 9 Commercial Blvd., Suite 200, Novato, CA 94949.Our phone number is (415) 382-8111. -4- SECURITIES OFFERED Securities sold and offered: 3,747,558 shares of our common stock have been issued in the Direct Offering. 1,873,779 Series A Warrants and 1,873,779 Series B Warrants to purchase our common stock have been issued in the Direct Offering.As of September 29, 2011317,529shares of our common stock have been issued upon exercise of the Series A Warrants and all Series B Warrants have been issued. Warrant terms The Series A Warrants and Series B Warrants are exercisable at a price of $2.45 per share and are exercisable commencing on June 20, 2010.The Series A Warrants have a term of five years terminating on December 22, 2014, and the Series B Warrants have a term of eighteen months, which terminated on June 22, 2011. Use of proceeds: The net proceeds from the issuance of the units, after deducting the placement agent’s fees and our expenses, was approximately $6.9 million, based on a public offering price of $2.00 per share.The net proceeds from the exercise of the Series A Warrants and the Series B Warrants will be approximately $9.2 million, based on an exercise price of $2.45 per share. We expect to use the net proceeds from the exercise of the warrants to fund our commercial and pre-commercial efforts, our clinical and preclinical development programs and other general corporate purposes.See “Use of Proceeds” on page 7. Risk Factors See “Risk Factors” beginning on page 6 and other information included in this prospectus for a discussion of factors you should carefully consider before deciding to invest in the shares. NASDAQ Ticker Symbol: RPTP -5- RISK FACTORS An investment in shares of our common stock involves a high degree of risk. Before you decide to invest in shares of our common stock, you should consider carefully all of the information in this prospectus, including the risks and uncertainties described below, as well as other information included in or incorporated by reference into this prospectus, particularly the specific risk factors discussed in the sections titled “Risk Factors” contained in our filings with the Securities and Exchange Commission, or Commission or SEC, pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, before deciding whether to invest in shares of our common stock. Any of these risks could have a material adverse effect on our business, prospects, financial condition and results of operations. In any such case, the trading price of our common stock could decline and you could lose all or part of your investment. You should also refer to the other information contained in this prospectus, or incorporated by reference, including our consolidated financial statements and the notes to those statements, and the information set forth under the caption “Forward Looking Statements.” The risks described below and contained in our other periodic reports are not the only ones that we face. Additional risks not presently known to us or that we currently deem immaterial may also adversely affect our business operations. There are a substantial number of shares of our common stock eligible for future sale in the public market, and the issuance or sale of equity, convertible or exchangeable securities in the market, or the perception of such future sales or issuances, could lead to a decline in the trading price of our common stock. In December2009, we entered into a definitive securities purchase agreement or the Direct Offering Purchase Agreement, dated as of December17, 2009, with 33 investors, collectively, the Direct Offering Investors, whereby, on an aggregate basis, the Direct Offering Investors agreed to purchase 3,747,558 units for a negotiated purchase price of $2.00 per unit for aggregate gross proceeds of approximately $7.5 million.Each unit consists of one share of our common stock, one Series A Warrant exercisable for 0.5 of a share of our common stock and one Series B Warrant exercisable for 0.5 of a share of our common stock.The Series A Warrants are exercisable during the period beginning on June 20, 2010 and ending on December 22, 2014. The Series B Warrants are exercisable during the period beginning on June 20, 2010 and ending on June 20, 2011. The Investor Warrants have a per share exercise price of $2.45. In connection with this offering we paid a placement agent cash compensation equaled to 6.5% of the gross proceeds or $487,183 plus a five-year warrant at an exercise price of $2.50 per share for the purchase of up to 74,951 shares of our common stock, on the same terms as the investor warrants described above. -6- USE OF PROCEEDS The net proceeds from this offering, after deducting the placement agent’s fees and our expenses, was approximately $6.9 million, based on a public offering price of $2.00 per share.We may receive proceeds of up to approximately $9.2 million to the extent that the Series A Warrants and Series B Warrants issued under the Direct Offering are fully exercised for cash.As of September 29, 2011, 317,529 shares of our common stock have been issued pursuant to exercises of Series A Warrants for aggregate proceeds of approximately $0.8 million and 1,873,779 shares of our common stock have been issued pursuant to exercises of Series B Warrants for aggregate proceeds of approximately $4.6 million.In addition, all of the warrants issued to the placement agent in the Direct Offering have been exercised for approximately $0.2 million.In this regard, we have used the net proceeds of this offering to fund our research and development efforts, including clinical trials for our drug candidates, and for general corporate purposes, including working capital. We expect to use the net proceeds from any future exercises of Series A Warrants to fund our commercial and pre-commercial efforts, our clinical and preclinical development programs and other general corporate purposes.The amounts and timing of these expenditures will depend on a number of factors, such as the timing and progress of our regulatory and commercial and pre-commercial efforts, our research and development programs, technological advances and the competitive environment for our drug candidates. Pending these uses, we intend to invest the net proceeds in short-term, investment-grade, interest-bearing securities. -7- DILUTION If you exercise your Series A Warrants and Series B Warrants from the Direct Offering, your interest will be diluted to the extent of the difference between the exercise price per share you pay and the net tangible book value per share of our common stock immediately after taking into account the warrant exercise. Our net tangible book value, as of May 31, 2011, was $11.6million, or $0.35 per share of common stock. Net tangible book value per share is calculated by subtracting our total cash liabilities from our total tangible assets, which is total assets less intangible assets of $6.7 million, and dividing this amount by the number of shares of common stock outstanding as of May 31, 2011.Assuming the exercise of all outstanding Series A Warrants and Series B Warrants as of May 31, 2011, to purchase 2,893,750 shares of our common stock at an exercise price of $2.45 per share, our adjusted net tangible book value as of May 31, 2011 would have been approximately $18.7 million, or $0.52 per share of common stock. This would represent an immediate increase in the net tangible book value of $0.17 per share to our existing stockholders and an immediate and substantial dilution in the pro forma net tangible book value of $1.93 per share of common stock to warrant holders that exercise their warrants. The following table illustrates this calculation on a per share basis: Warrant exercise price $ Net tangible book value per share as ofMay 31, 2011 Increase per share attributable to exercise of warrants As adjusted net tangible book value per share after warrant exercise Net dilution per share to warrant holders that exercise warrants $ The information in the table above is provided for illustrative purposes and assumes that all of the warrants in the aggregate amount of 2,893,750 sharesfor aggregate proceeds of approximately $7.1 millionare exercised at an exercise price of $2.45 per share. The information above and in the foregoing table is based upon 33,127,556 shares of our common stock outstanding as of May 31, 2011.The information above and in the foregoing table excludes: · 3,589,940 shares of our common stock issuable upon the exercise of options outstanding under our stock option plans at a weighted average exercise price of $6.61 per share; · 2,121,064 shares of our common stock available for future issuance under our stock option plans; · With respect to net tangible book value per share as of May 31, 2011 in the table above, 9,425,017 shares of our common stock issuable upon exercise of various outstanding warrants at a weighted average exercise price of $2.89 per share; and · With respect to as adjusted net tangible book value per share after warrant exercise in the table above, 6,531,267 shares of our common stock issuable upon exercise of various outstanding warrants at a weighted average exercise price of $3.09 per share. -8- CAPITALIZATION The following table sets forth our cash and cash equivalents and our capitalization as of May31, 2011: • on an actual basis;and • on an as adjusted basis to give effect to the 2,893,750 shares of common stock issuable (but that have not been issued as of May 31, 2011) upon the exercise of the Series A Warrants and Series B Warrants issued to the Direct Offering Investors as if the warrant exercises had occurred on May 31, 2011. This table should be read in conjunction with “Use of Proceeds” and our consolidated financial statements and the accompanying notes, which are a part of this prospectus. As of May31, 2011 Actual AsAdjusted Cash, cash equivalents and marketable securities $ $ Long-term debt $ - $ - Stockholders’ deficit: Common stock, $0.001par value, 150,000,000shares authorized, 33,127,556 issued and outstanding, actual;36,021,306 issued and outstanding, as adjusted $ $ Preferred stock, $0.001par value, 15,000,000shares authorized, none issued and outstanding, actual and as adjusted — — Additional paid-in capital (1) Accumulated other comprehensive income Accumulated deficit (1) Total stockholders’ deficit $ $ (1) The “As Adjusted” column for “Additional paid-in capital” and “Accumulated deficit” does not reflect the effect of warrant liability accounting based upon the fair value of warrants exercised on the assumed date of exercise due to the fact that as of September 29, 2011 not all warrants have been exercised and therefore the effect is not measurable. The number of shares of our common stock to be in the actual and as adjusted columns in the table above excludes the following shares of our common stock as of May 31, 2011: · 3,589,940 shares of our common stock issuable upon the exercise of options outstanding under our stock option plans at a weighted average exercise price of $6.62 per share; · 2,121,064 shares of our common stock available for future issuance under our stock option plans; · With respect to the “Actual” column, 9,425,017 shares of our common stock issuable upon exercise of various outstanding warrants at a weighted average exercise price of $2.89 per share; and · With respect to the “As Adjusted” column, 6,531,267 shares of our common stock issuable upon exercise of various outstanding warrants at a weighted average exercise price of $3.09 per share. The information above does not take into account the proceeds we received pursuant to exercises of certain of our common stock warrants and common stock options from June 1, 2011 to October 7, 2011, cash expenditures from June 1, 2011 to October 7, 2011, the proceeds we received from the underwritten public offering that closed on September 13, 2011, the issuance of our common stock pursuant to the common stock warrant and option exercises from June 1, 2011 to October 7, 2011 and the issuance of our common stock pursuant to the underwritten public offering that closed on September 13, 2011. -9- PLAN OF DISTRIBUTION We entered into a placement agent agreement with Ladenburg Thalmann & Co. Inc., or Ladenburg, with respect to the units offered and sold in the Direct Offering.The material terms and provisions of the placement agent agreement are summarized below. This summary is subject to and qualified in its entirety by the placement agent agreement, which was filed with the SEC on a Current Report on Form 8-K in connection with this offering and which has been incorporated by reference into this prospectus. Subject to the terms and conditions stated in our placement agent agreement with Ladenburg, Ladenburg agreed to act, on a best efforts basis, as our placement agent in connection with the sale by us of up to 3,747,558 units in the Direct Offering.Ladenburg was the sole placement agent for the Direct Offering. Ladenburg did not purchase or sell any units pursuant to the placement agent agreement, the prospectus supplement or accompanying prospectus filed with the SEC on December 18, 2009, nor did we require that Ladenburg arrange for the purchase or sale of any minimum or specific number or dollar amount of units.Ladenburg had no authority to bind us by virtue of the placement agent agreement. Further, Ladenburg did not guarantee that it would be able to raise new capital in any prospective offering.We entered into a securities purchase agreement directly with the Direct Offering Investors, in connection with this offeringand we only sold to investors who have entered into the securities purchase agreement.The material terms and provisions of the securities purchase agreement are summarized below. This summary is subject to and qualified in its entirety by the securities purchase agreement, which was filed with the SEC on a Current Report on Form 8-K in connection with this offering and which has been incorporated by reference into this prospectus. Unless investors instructed us otherwise, we delivered the shares of common stock issued to the investors electronically upon receipt of investor funds for the purchase of units, and we issued the warrants in registered physical form to investors. We delivered the shares of our common stock and the Series A Warrants and Series B Warrants from the Direct Offering on December 22, 2009. We paid the placement agent a total fee equal to 6.5% of the aggregate cash proceeds we received from the Direct Offering (excluding any proceeds from exercise of the warrants). At closing, we also reimbursed the placement agent for its out-of-pocket accountable expenses actually incurred by it in connection with this offering. The following table summarizes the placement agent fees that we paid to the placement agent in connection with this offering. Per Unit $ Total $ In addition, we issued compensation warrants to the placement agent to purchase shares of our common stock equal to 2.0% of the aggregate number of shares of common stock sold in this offering (not including shares of common stock issuable upon the exercise of Series A Warrants and Series B Warrants issued in this offering), which will allow them to purchase an aggregate of up to 74,951 shares of our common stock. The compensation warrants are substantially on the same terms as the warrants offered to investors hereby, except that the compensation warrants have an exercise price equal to $2.50 (which is 125% of the public offering price per share), will expire on November 5, 2014 and will otherwise comply with the rules of the FINRA. The total fees and expenses paid by us to Ladenburg, excluding discounts and commissions, was approximately $487,000, which includes $26,820 that we agreed to reimburse Ladenburg for the fees, disbursements and other expenses incurred by it. We agreed to indemnify Ladenburg and specified other persons against some civil liabilities, including liabilities under the Securities Act or the Exchange Act, and to contribute to payments that the placement agent may be required to make in respect of those liabilities. -10- DESCRIPTION OF OUR CAPITAL STOCK Authorized and Outstanding Capital Stock Under our certificate of incorporation, as amended, our authorized capital stock consists of 150,000,000 shares of common stock, par value $0.001 per share and 15,000,000 shares of preferred stock, par value $0.001 per share. As of September 29, 2011, there were 47,069,188 shares of common stock outstanding, 12,719,312 shares of common stock reserved for issuance upon exercise of outstanding stock options and warrants to purchase common stock, and no shares of preferred stock outstanding. The following summary description of our capital stock is based on the applicable provisions of the Delaware General Corporation Law, or DGCL, and on the provisions of our certificate of incorporation, as amended, and our bylaws, as amended. This information is qualified entirely by reference to the applicable provisions of the Delaware General Corporation Law and our certificate of incorporation, as amended, and our bylaws, as amended. For information on how to obtain copies of such documents, please refer to the heading “Where You Can Find More Information” in this prospectus. Common Stock Dividend Rights Dividends from our capital stock, subject to the provisions of our certificate of incorporation, as amended, and applicable law, if any, may be declared by our board of directors pursuant to law at any regular or annual meeting. Dividends may be paid in cash, in property, or in shares of the capital stock, subject to the provisions of the certificate of incorporation, as amended, and applicable law. Voting Rights For the purpose of determining those stockholders entitled to vote at any meeting of our stockholders, except as otherwise provided by law, only persons in whose names stand on the stock records of the corporation on the record date, as provided in Section 12 of our bylaws, as amended, shall be entitled to vote at any meeting of stockholders. Every person entitled to vote shall have the right to do so either in person, by remote communication, if applicable, or by an agent or agents authorized by a proxy granted in accordance with Delaware law. An agent so appointed need not be a stockholder. No proxy shall be voted after three (3) years from its date of creation unless the proxy provides for a longer period.
